Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended Claim 1, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn, except for the rejection discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “the opposite side to the top plate side” in line 11 does not have sufficient antecedent basis in the claim, as a “top plate side” has not been positively recited, and its scope is unclear because it could refer to either the side of the wall at which the top plate is connected, or the direction in which the top plate extends relative to the wall. For examination purposes, this limitation will be interpreted to be equivalent to “an opposite side to the top plate as viewed from an upper side of the top plate,” recited in lines 3-4 of the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al., hereinafter Tanaka (US 2013/0239645).
Regarding Claim 1, Tanaka discloses (Figures 1 and 3-6) a manufacturing method for a pressed component (L-shaped product 10) including an elongated top plate (top wall 12), a wall (outside wall 16) having one end connected to a short direction end portion of the top plate, that curves with a convex shape bowing toward an opposite side to the top plate as viewed from an upper side of the top plate, and that includes a sharp curve portion (see Annotated Figure 1 below) having a smaller radius of curvature than a radius of curvature at respective portions of the wall at both sides of the sharp curve portion in the top plate length direction (clearly seen in Figure 1), and a flange (outside flange 20) that is connected to another end of the wall and that extends in a plate thickness direction of the wall toward the opposite side to the top plate, the manufacturing method comprising: a first process of pressing (shown in Figure 3; [0012] lines 2-9) to form an intermediate formed component (intermediate product 50) including the top plate (top wall 52, corresponding to top wall 12), the wall (outside wall 56, corresponding to outside wall 16), and a preliminary flange (outside flange 60) connected to another end of the wall and extending in the plate thickness direction of the wall toward the opposite side to the top plate side; and a second process of pressing (shown in Figures 4-5; [0015] lines 1-3) to deform the preliminary flange such that an angle of a corner formed between a specific portion of the preliminary flange connected to the sharp curve portion (see Annotated Figure 6 below) and the sharp curve portion progressively increases or decreases at respective portions of the sharp curve portion from one end of the sharp curve portion (line A-A) to another end of the sharp curve portion (line B-B) along the top plate length direction (see Figures 6A-6B: the angle of the corner formed between outside wall 56 and outside flange 60 decreases between lines A-A and B-B, which correspond to the two ends of the sharp curve portion; [0060] lines 3-14: the shape of the intermediate product, i.e. the angle between the sharp curve portion of wall 56 and outside flange 60, in this region is preserved in the final pressed component), so as to form the preliminary flange into the flange ([0063] lines 1-14: intermediate product 50, which comprises outside flange 60, is formed into L-shaped product 10, which comprises outside flange 20, thus the preliminary flange is formed into the flange).

    PNG
    media_image1.png
    574
    420
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    684
    428
    media_image2.png
    Greyscale

Tanaka Annotated Figures 1 and 6

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. The Applicant argues on pages 5-7 of the Remarks that Tanaka does not disclose the claimed limitation “a second process of pressing to deform the preliminary flange such that an angle of a corner formed between a specific portion of the preliminary flange connected to the sharp curve portion progressively increases or decreases at respective portions of the sharp curve portion from one end of the sharp curve portion to another end of the sharp curve portion along the top plate length direction, so as to form the preliminary flange into the flange.” Examiner respectfully disagrees. In response to Applicant's argument that the Tanaka fails to show the angles between the wall and the preliminary flange of the intermediate product changing during the second process of pressing such that they differ from the angles between the wall and the flange of the final product, this feature is not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim as currently set forth merely requires that the angle formed between the specific portion of the preliminary flange (i.e. of the intermediate product) and the sharp curve portion of the wall increases or decreases from one end of the sharp curve portion to the other when the preliminary flange is formed into the flange, and does not say anything about these angles being changed by the second process of pressing.
Regarding the Applicant’s argument on page 7 that lines A-A and B-B are outside the sharp curve portion and thus the angles between outside wall 56 and outside flange 60 shown in Figures 6A and 6B cannot be representative of the angles within the sharp curve portion, Examiner respectfully disagrees. The claim recites “a sharp curve portion having a smaller radius of curvature than a radius of curvature at respective portions of the wall at both sides of the sharp curve portion”; this language suggests that the sharp curve portion merely needs to have a smaller radius of curvature at some point within it, and does not mandate that only the area having the smaller radius of curvature can be considered the sharp curve portion. Accordingly, the designation of the sharp curve portion shown above in the Annotated Figures 1 and 6 as being the area between lines A-A and B-B, which comprises the portion having the smaller radius of curvature, meets the limitation of the claim as currently set forth.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725